Warner, Chief Justice.
This was a motion made in the court below to set aside a judgment obtained in the county court of Butts county, in September, 1866, on various grounds. On the trial of the case (an issue having been formed as to the facts), the jury, under the charge of the court, found a verdict against the motion. The case was brought here on a bill of exceptions to the charge of the court.
It appears from the evidence in the record, that more than seven years had elapsed from the time of the rendition of the judgment to the time when the motion was made to set it aside. The court charged the jury, amongst other things, that if they found from the evidence, that the judgment had been entered up more than seven years, then the statute would bar the motion to set it aside, and they should find against the motion. There was no error in this charge of the court in view of the evidence in the record. Jones vs. Killebrew, 55th Georgia Reports, 158. The verdict was right under the evidence and the law applicable thereto as to the motion to set aside the judgment, it being barred; therefore let the judgment of the court below be affirmed.